[Cite as State v. Hartley , 2014-Ohio-5300.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                       :

                 Plaintiff-Appellant,                :
                                                                      No. 14AP-29
v.                                                   :            (C.P.C. No. 10CR-3067)

Calin Hartley,                                       :           (REGULAR CALENDAR)

                 Defendant-Appellee.                 :




                                               D E C I S I O N

                                    Rendered on November 28, 2014


                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellant.

                 Timothy Young, Ohio Public Defender, and Brooke M. Burns,
                 for appellee.

                   APPEAL from the Franklin County Court of Common Pleas

DORRIAN, J.
        {¶ 1} Plaintiff-appellant, State of Ohio ("the state"), appeals the December 12,
2013 judgment of the Franklin County Court of Common Pleas vacating the conviction of
defendant-appellee, Calin Hartley ("appellee"). For the reasons that follow, we reverse
and remand the judgment of the trial court.
I. Facts and Procedural History
        {¶ 2} On May 21, 2010, a Franklin County Grand Jury indicted appellee on one
count of failure to provide notice of change of address in violation of R.C. 2950.05, a
felony of the fourth degree. The indictment provided that appellee's duty to register his
new address with the office of the Franklin County Sheriff arose from his prior judgment
of conviction for importuning in violation of R.C. 2907.07, a felony of the fourth degree,
No. 14AP-29                                                                                   2


which was entered on July 8, 2009 in the Juvenile Division of the Court of Common Pleas
of Vinton County, Ohio. The July 8, 2009 entry/order attached to appellee's motion to
vacate reflects that, at sentencing, the court classified appellee as a Tier I sex offender with
registration requirements for ten years. Although the entry/order does not reflect the
same, appellee states that the classification was made pursuant to Am.Sub.S.B. No. 10,
Ohio's version of the federal Adam Walsh Act ("AWA"), which governed classification and
reporting requirements for sex offenders effective January 1, 2008.
       {¶ 3} On September 9, 2010, the trial court filed a judgment entry reflecting that
appellee entered a plea of guilty to the indictment for failure to provide notice as charged.
The trial court accepted appellee's guilty plea, found him guilty, and imposed a period of
community control under intensive supervision for five years, including a requirement
that appellee undergo sex-offender and mental health counseling. On July 1, 2011, the
trial court filed a judgment entry finding that appellee violated the terms of his
community control and imposing upon appellee 17 months' determinate sentence at the
Ohio Department of Rehabilitation and Correction and an optional period of three years
of post-release control upon release.
       {¶ 4} On November 22, 2013, appellee filed a motion to vacate his conviction or,
in the alternative, a motion for relief from judgment, pursuant to Civ. R. 60(B). Appellee
informed the court that the Ohio Attorney General removed appellee from Ohio's sex-
offender registrant database due to the Supreme Court of Ohio's decision in State v.
Williams, 129 Ohio St. 3d 344, 2011-Ohio-3374. Therefore, appellee asserted that his
underlying conviction for importuning was void and that, as a result, his September 9,
2010 conviction for failure to provide notice must be vacated. On December 6, 2013, the
state filed a memorandum contra appellee's motion. On December 12, 2013, the trial
court vacated appellee's conviction for failure to provide notice and terminated appellee's
community control. On March 31, 2014, upon the state's request, we granted the state
leave to appeal pursuant to App.R. 5(C).
II. Assignments of Error
       {¶ 5} The state appeals, assigning the following five errors for our review:
              [I.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN ADOPTING DEFENDANT'S CONTENTION
No. 14AP-29                                                                                 3


              THAT HIS UNTIMELY RETROACTIVE-LAW CHALLENGE
              TO HIS TIER I CLASSIFICATION RENDERED THE
              CLASSIFICATION  AND    RESULTING CHANGE-OF-
              ADDRESS CONVICTION "VOID."
              [II.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN FAILING TO APPLY RES JUDICATA TO
              BAR DEFENDANT'S UNTIMELY RETROACTIVE-LAW
              CHALLENGE.
              [III.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN FINDING THAT THE DECISION IN
              STATE v. WILLIAMS, 129 Ohio St. 3d 344, 2011-Ohio-3374,
              952 N.E.2d 1108, APPLIED TO DEFENDANT'S LONG-
              FINAL CONVICTION.
              [IV.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN FAILING TO FIND THAT DEFENDANT'S
              GUILTY PLEA BARRED HIS UNTIMELY RETROACTIVE
              LAW CHALLENGE.
              [V.] THE TRIAL COURT ERRED AND ABUSED ITS
              DISCRETION IN FAILING TO TREAT DEFENDANT'S
              "MOTION" AS A TIME-BARRED POST-CONVICTION
              MOTION.
       {¶ 6} Before considering the merits of the state's assignments of error, we must
address a preliminary issue raised by this appeal. Here, although they dispute whether
the trial court was correct in vacating the conviction for failure to provide notice, both the
state and appellee proceed from the assumption that the trial court did so on the basis
that his underlying sex-offender classification and registration requirements arising
therefrom were void due to unconstitutional retroactive application of law pursuant to the
holding of the Supreme Court of Ohio in Williams. See Appellee's Brief at 29 ("Mr.
Hartley's void classification cannot serve as the predicate for his failure-to-notify
conviction. * * * Thus his failure-to-notify conviction was void."), and Appellant's Brief at
48 ("[T]he State does not concede that a retroactive-law violation has been shown beyond
a reasonable doubt in this case."). Thus, before considering whether the trial court erred
in vacating appellee's conviction for failure to notify, we must review whether the trial
court determined that the sex-offender classification and registration requirements
underlying appellee's subsequent conviction for failure to notify was void due to
unconstitutional retroactive application of law. If we determine that the court made such
No. 14AP-29                                                                                   4


a determination, we must determine whether the court erred in doing so as outlined in the
state's first, second, third, and fourth assignments of error. The state's fifth assignment of
error challenges the procedure used by appellee to request vacation of his conviction for
failure to register.
        {¶ 7} The December 12, 2013 entry of the trial court states, in its entirety, the
following: "Based on the Motion to Vacate or in the Alternative for Relief from Judgment
and the reasons outlined therein, Calin Hartley's conviction for failure to register is hereby
vacated. It is further ordered that Mr. Hartley's community control and all fees, fines, and
court costs associated with this matter are hereby terminated." The entry does not
expressly state, and the record does not reflect, a separate finding that the trial court
recognized appellee's underlying sex-offender classification and registration requirements
as void. Further, the entry does not cross-reference a separate case in which another
court, in Vinton County or otherwise, made such a determination of void.
        {¶ 8} Appellee states in his brief that he did not ask the court to find his Tier I sex-
offender classification void. He asserts, rather, that Williams accomplished that.
(Appellee's Brief at 4.) The state refutes appellee's contention that Williams rendered
appellee's classification void. The trial court did not expressly address the same and did
not expressly make a determination as to whether appellee's underlying classification was
void.
        {¶ 9} The trial court granted the motion to vacate based on the motion "and the
reasons outlined therein." From this notation, this court might infer that the trial court
implicitly accepted appellee's assertion that his Tier I sex-offender classification is void
per Williams and that the court was persuaded by appellee's arguments that this case is
analogous to State v. Alredge, 2d Dist. No. 24755, 2012-Ohio-414, and State v. Lilly, 8th
Dist. No. 98905, 2013-Ohio-3616. This court might further infer that, in so doing, the
trial court implicitly rejected many of the state's arguments presented in his first, second,
third, and fourth assignments of error. This is not entirely clear, however, given the brief
and conclusory statement in the trial court's entry. Although conclusory findings by a
trial court do not necessarily constitute error, here, it would be difficult for this court to
conduct a meaningful review of the court's determination. Cross v. A-Best Products Co.,
8th Dist. No. 90388, 2009-Ohio-2039, ¶ 22 ("Although conclusory findings by a trial
No. 14AP-29                                                                                              5


court do not necessarily constitute error, for an appellate court to conduct a meaningful
review, sufficiently detailed reasoning should be specified in the trial court's order.")
Furthermore, neither appellee in his motion to vacate, nor the trial court in its entry,
addressed the state's procedural argument in the fifth assignment of error that appellee
could not pursue vacation of the conviction for failure to register pursuant to Civ.R.
60(B).1 This court declines to address this in the first instance.
        {¶ 10} Therefore, at this time, we remand this case to the trial court to consider
arguments set forth by the state in its memorandum contra in the first instance in order to
enable this court's meaningful review.
III. Disposition
        {¶ 11} For the reasons stated above, we reverse and remand this matter to the
Franklin County Court of Common Pleas for further proceedings in accordance with law
and consistent with this decision.
                                                                       Case reversed and remanded.
                             SADLER, P.J., and O'GRADY, J., concur.
                                      _________________




1The state argues the only way to attack the conviction for failure to register would be via a petition for
postconviction relief. We are also aware of cases involving motions to withdraw a plea pursuant to
Crim.R. 32.1. See State v. Faranda, 8th Dist. No. 96807, 2011-Ohio-6083.